 Samuel Elliott                                                   FILED
                                                               U.S. DISTRICT COURT
 Taylor Horvath                                              MIDDLE DISTRICT OF TENN.
 800 Lonsway Ct
 Antioch, TN 37013                                               DEC 2 7 2019
 Email: Sam.M.ElliottLa)gmail.com

 Hunter Warfield
4620 Woodland Corporate Blvd                                       DEPUTY CLERK
 Tampa, FL 33614

 12/27/2019                                                               I




      Case 3:19-cv-01164 Document 1 Filed 12/27/19 Page 1 of 4 PageID #: 1
Samuel Elliott and Taylor Horvath, (hereinafter referred to as "Plaintiffs"), complains, states and
alleges against Hunter Warfield (hereinafter referred to as "Defendant"), as follows:

                                      INTRODUCTION
        1.      This action seeks to recover for violations of the Fair Debt Collection
        Practices
 Act, 15 U.S.C. § 1692, et seq. (" FDCPA").

        2.     This action seeks to recovers for violations of the Fair Credit Reporting Act

 Act, 15 U.S.C. § 1681, et seq. ("FCRA").

                               JURISDICTION AND VENUE
        2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. §
 1331 and 15 U.S.C. § 1692k(d).
        3.      Venue is proper under 28 U.S.C. § 1391(b) because a part of the
 events or omissions giving rise to the claim occurred in this Judicial District.
        4.     At all relevant times, Defendant conducted business within the State of
North Carolina


                                         ARTIE
         5.      Plaintiffs are two individuals who are a citizens of the State of Tennessee
         residing in Davidson County, Tennessee.
         6.      Plaintiffs are a "consumer" as defined by 15 U.S.C. § 1692a(3).
         7.       On information and belief, Defendant Hunter Warfield, is a North Carolina
 Corporation with a principal place of business in Forsyth County, North Carolina.
         8.     Defendant is regularly engaged, for profit, in the collection of debts allegedly
 owed by consumers.
         9.      Defendant is a "debt collector'' as defined by 15 U.S.C. § 1692a(6).

                         ALLEGATIONS COMMON TO ALL CLAIMS

         10.     Defendant alleges Plaintiffs owes a debt ("The Debt").
         11.     The Debt was primarily for personal, family or household purposes and is
 therefore a "debt" as defined by 15 U.S.C. § 1692a(5).



      Case 3:19-cv-01164 Document 1 Filed 12/27/19 Page 2 of 4 PageID #: 2
  12.     Sometime after the incurrence of the alleged The Debt, Plaintiffs allegedly
  fell behind on payments owed.

  13.     Thereafter, at an exact time known only to Defendant, The Debt was assigned
  or otherwise transferred to Defendant for collection.
  14.    In its efforts to collect The Debt, Defendant reported negatively to Experian,

  Transunion and Equifax ("The Big Three") on or about July of 2018.


  15.    Plaintiffs sent a letter ("The Letter") requesting validation of debt to Defendant

  on September 20, 2018 via USPS certified letter with tracking number 7013 3020 0000

  3790 2832.


  16.    The Letter was received on September 24, 11:18AM

  18.    Defendant did not follow up with summary letter as required by 15 U.S. Code §

  1692g(a). Plaintiffs asks for $1,000 as allowed by law.

  19.    Defendant continues to report negative information to The Big Three without

  verifying the validity of The Debt for around 12 months as described by 15 U.S. Code §

  1692g(b). Plaintiffs asks for $1,000 per each Credit Reporting Agency reported to.

  Plaintiff asks for $3,000. Plaintiff also requests the amount of time (1 year) of

  inaccurate and unfair reporting without Defendant doing their due diligence be taken

  into consideration. Each month Defendant reports negatively has a direct impact on

  Plaintiffs' reputation. Plaintiffs requests $6,000 for damages.

  20. Defendant was continually reporting inaccurate information to the Big Three

  without correcting or updating their information as described by 15 U.S.C. § 1681 s-2

  for 12 months. Plaintiffs request $36,000 for the Defendant's willful negligence of

  reporting inaccurate information.




Case 3:19-cv-01164 Document 1 Filed 12/27/19 Page 3 of 4 PageID #: 3
                                         JURY
                                        DEMAND

      21.   Plaintiffs hereby demands a trial of this action by jury.

                                  PRAYER-FOIRRE1<IEF
      WHEREFORE, Plaintiff respectfully requests judgment as
      follows:


                       a. Find that Defendant's actions violate the FDCPA; and

                       b. Find the Defendant's actions violate the FCRA; and

                       c. Grant damages against Defendant pursuant to 15 U.S.C. § 1692k;
                       and

                       d. Grant Plaintiffs' costs; together with

                       e. Such other relief that the Court determines is just and proper; and

                       f Grant $50,000 per plaintiff for willful disregard of Federal Law as
                       well as reputation damage.


DATED: December 27, 2019




                                           Samuel Elliott




                                           Taylor Horvath




    Case 3:19-cv-01164 Document 1 Filed 12/27/19 Page 4 of 4 PageID #: 4
